DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered. 
Claims 1-7, 10-13, 17-21, 25-27, and 29 are pending and under consideration.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-7, 10-13, 17-21, 25-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
Claim 1 recites a hardcoat composition comprising one or more multifunctional (meth)acrylate monomers; and a nanoparticle mixture dispersed within the one or more multifunctional (meth)acrylate monomers, the nanoparticle mixture comprising 1% to 15% of a first population of reactive nanoparticles, the first population of reactive nanoparticles have an average particle diameter in a range from 5 nm to 60 nm; and 99% to 85% of a second population of non-reactive nanoparticles, the second population of non-reactive nanoparticles have an average particle diameter in a range from 5 nm to 60 nm. It is unclear whether the 1% to 15% of a first population of reactive nanoparticles and the 99% to 85% of a second population of non-reactive nanoparticles is a weight percentage or volume percentage. Similar ambiguity exists in claims 2, 7, and 10.  
Furthermore, claim 10 recites that the “one or more multifunctional (meth)acrylate monomers form at least 95%, or at least 97%, or at least 98% of monomers in the hardcoat composition”, claim 11 recites that the “hardcoat composition contains less than 5%wt, or less than 3%wt, or less than 2%wt, or less than 1%wt, urethane”, claim 13 recites that the “nanoparticle mixture is present in the hardcoat composition at a loading in a range from 30% to 68% by weight total solids, or from 50% to 60% by weight total solids.” Similarly, claim 18 recites that the “hardcoat has a uniform thickness in a range from 1 to 10 micrometers, 1 to 7 micrometers, from 2 to 6 micrometers, or from 2.5 to 5 micrometers”, claim 20 recites that the “transparent substrate is transparent thermoplastic substrate having a uniform thickness in a range from about 20 to 150 micrometers, or from about 20 to 100 micrometers” and claim 21 recites that the “hardcoat film has a uniform thickness in a range from about 20 to 160 micrometers, or from 21 to 110 micrometers.” 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 10, 11, and 13 recite a broad concertation range, and the claims also recite a narrower statement of the range/limitation and claims 18, 20, and 21 recite a broad thickness range, and the claims also recite a narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A similar ambiguity also exists in claims 26 and 27. 
Claims 26 and 27 recite that the “hardcoat film does not crack, craze or delaminate after at least 100,000 dynamic folding cycles, or at least 200,000 dynamic folding cycles, in tension (as defined in the dynamic fold test method in the examples above) and that the “hardcoat film exhibits no visible scratch after at least 500 scratch cycles, or at least 1,000 scratch cycles (as defined in the abrasion test method of the examples above).”
	The scope of claims 26 and 27 is confusing given that the claim refers to a dynamic fold test method and abrasion test method in the present specification. As set forth in MPEP 2173.05(s), claims are to be complete in themselves. Incorporation by reference “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). It is advised that the reference to the examples be removed from the claims and the claims re-written to include the actual test method. 
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-7, 10-13, 17-21, 25-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pokorny et al. (WO 2015/108834 A1). 
	Pokorny et al. disclose hardcoat compositions (equivalent to the hardcoat composition of the claimed invention) comprising at least one first (meth)acrylate monomer comprising at least three (meth)acrylate groups and C2 - C4 alkoxy repeat units and at least one second (meth)acrylate monomer comprising at least three (meth)acrylate groups (equivalent to the one or more multifunctional (meth)acrylate monomers of the claimed invention).  The hardcoat composition further comprises inorganic oxide nanoparticles such as silica that comprises a copolymerizable surface treatment and a non-copolymerizable silane surface treatment. 
The concentration of the first(meth)acrylate monomer in the cured hardcoat composition is typically at least 5 wt-% and in some embodiments is at least 10 wt-% solids and generally no greater than 40 wt-%, or 35 wt-%, or 30 wt-%, or 25 wt-% solids. The polymerizable resin of the hardcoat composition comprises at least one second multi- (meth)acrylate monomer. The second (meth)acrylate monomer is a different monomer than the first monomer. The concentration of the total amount of second monomer(s) in the cured hardcoat composition is typically from 5 to 15 wt-% solids. 	The hardcoat composition comprises surface modified inorganic oxide particles that add mechanical strength and durability to the resultant coating. The particles are typically substantially spherical in shape and relatively uniform in size. The particles can have a substantially monodisperse size distribution or a polymodal distribution obtained by blending two or more substantially monodisperse distributions. The inorganic oxide particles are typically non- aggregated (substantially discrete), as aggregation can result in precipitation of the inorganic oxide particles or gelation of the hardcoat. The size of inorganic oxide particles is chosen to avoid significant visible light scattering. The hard coat composition generally comprises a significant amount of surface modified inorganic oxide nanoparticles having an average (e.g. unassociated) primary particle size or associated particle size of at least 30, 40 or 50 nm and no greater than about 200, 175 or 150 nm. The total concentration of inorganic oxide nanoparticles is typically a least 30, 35, or 40 wt-% solids and generally no greater than 90 wt-%, 80 wt-%, or 75 wt-% and in some embodiments no greater than 70 wt-%, or 65 wt-%, or 60 wt-% solids. The hardcoat composition may comprise up to about 10 wt-% solids of smaller nanoparticles. Such inorganic oxide nanoparticles typically having an average (e.g. unassociated) primary particle size or associated particle size of at least 1 nm or 5 nm and no greater than 50, 40, or 30 nm. The inorganic oxide particles can consist essentially of or consist of a single oxide such as silica, or can comprise a combination of oxides, or a core of an oxide of one type (or a core of a material other than a metal oxide) on which is deposited an oxide of another type. Silica is a common inorganic particle utilized in hardcoat compositions. It may be desirable to employ a mixture of inorganic oxide particle types to optimize an optical property, material property, or to lower that total composition cost. The inorganic nanoparticles of the hardcoat are preferably treated with a surface treatment agent. Surface-treating the nano-sized particles can provide a stable dispersion in the polymeric resin. Preferably, the surface-treatment stabilizes the nanoparticles so that the particles will be well dispersed in the polymerizable resin and results in a substantially homogeneous composition. Furthermore, the nanoparticles can be modified over at least a portion of their surface with a surface treatment agent so that the stabilized particle can copolymerize or react with the polymerizable resin during curing. The incorporation of surface modified inorganic particles is amenable to covalent bonding of the particles to the free-radically polymerizable organic components, thereby providing a tougher and more homogeneous polymer/particle network. In general, a surface treatment agent has a first end that will attach to the particle surface (covalently, ionically or through strong physisorption) and a second end that imparts compatibility of the particle with the resin and/or reacts with resin during curing. Examples of surface treatment agents include alcohols, amines, carboxylic acids, sulfonic acids, phosphonic acids, silanes and titanates. The preferred type of treatment agent is determined, in part, by the chemical nature of the metal oxide surface. Silanes are preferred for silica and other for siliceous fillers. Silanes and carboxylic acids are preferred for metal oxides such as zirconia. The surface modification can be done either subsequent to mixing with the monomers or after mixing. It is preferred in the case of silanes to react the silanes with the particle or nanoparticle surface before incorporation into the resin. The required amount of surface modifier is dependent upon several factors such as particle size, particle type, modifier molecular wt, and modifier type. In general, it is preferred that approximately a monolayer of modifier is attached to the surface of the particle. The silane surface treatments comprise one or more alkoxy silane groups when added to the inorganic oxide (e.g. silica) dispersions. The alkoxy silane group(s) hydrolyze with water (present in the nanoparticle dispersion) to form Si-OH, (hydroxy groups). These SiOH groups then react with SiOH groups on the nano-silica surface to form silane surface treated nano-silica. In some embodiments, the inorganic oxide (e.g. silica) nanoparticles are separately surface modified with a (e.g. copolymerizable or non-polymerizable) silane surface treatment and the hardcoat comprises a mixture of both types of surface modified inorganic oxide (e.g. silica) nanoparticles. In other embodiments, the inorganic oxide (e.g. silica) nanoparticles are concurrently surface modified with both a copolymerizable and a non-polymerizable silane surface treatment. The inorganic oxide (e.g. silica) nanoparticles comprise at least one copolymerizable silane surface treatment. The copolymerizable silane surface treatment comprises a free-radically polymerizable group, such as a meth(acryl) or vinyl. The free-radically polymerizable group copolymerizes with the free-radically polymerizable (e.g. (meth)acrylate) monomers of the hardcoat composition. Suitable (meth)acryl organosilanes include for example (meth)acryloy alkoxy silanes such as 3-(methacryloyloxy)propyltrimethoxysilane, 3-acryloylxypropyltrimethoxysilane, 3-(methacryloyloxy)propylmethyldimethoxysilane, 3-(acryloyloxypropyl)methyl dimethoxysilane, 3 -(methacryloyloxy)propyldimethylmethoxysilane, and 3 -(acryloyloxypropyl) dimethylmethoxysilane. In some embodiments, the (meth)acryl organosilanes can be favored over the acryl silanes. Suitable vinyl silanes include vinyldimethylethoxysilane, vinylmethyldiacetoxysilane, vinylmethyldiethoxysilane, vinyltriacetoxysilane, vinyltriethoxysilane, vinyltriisopropoxysilane, vinyltrimethoxysilane, vinyltriphenoxysilane, vinyltri-t-butoxysilane, vinyltris-isobutoxysilane, vinyltriisopropenoxysilane, vinyltris(2- methoxyethoxy)silane. The inorganic oxide (e.g. silica) nanoparticles further comprise at least one non- copolymerizable (e.g. silane) surface treatment, i.e. a surface treatment lacking a free-radically polymerizable group.
In favored embodiments, the non-copolymerizable surface treatment is a silane surface treatment compound and examples include phenyltrimethoxysilane and 3-(methacryloxy)propyl trimethoxysilane. The inorganic nanoparticle may optionally further comprise various other surface treatments, as known in the art, such as a copolymerizable surface treatment comprising at least one non-volatile monocarboxylic acid having more than six carbon atom or a non-reactive surface treatment comprising a (e.g. polyether) water soluble tail. The total amount of surface treatment compound can vary depending on the concentration of surface modified inorganic oxide (e.g. silica) nanoparticles added to the hardcoat composition and the particle size of the inorganic oxide (e.g. silica) nanoparticles. Typically however, the hardcoat comprises at least 0.50, 0.60, 0.70, 0.80, or 0.90 wt-% solids of copolymerizable surface treatment and no greater than 10 wt-% solids copolymerizable surface treatment. The properties of the dried and cured hardcoat are dependent at least in part on the thickness of the hardcoat and the substrate the hardcoat is disposed upon and examples include a dried and cured hardcoat having a thickness of 14 microns disposed on polyester film having a thickness of 5 mils (0.13 mm). The hardcoat composition may optionally comprise various additives. For example, silicone or fluorinated additive may be added to lower the surface energy of the hardcoat. In one embodiment, the hardcoat coating composition further comprises at least 0.005 and preferably at least 0.01 wt-% solids of one or more perfluoropolyether urethane additives, such as described in US 7, 178,264. The total amount of perfluoropolyether urethane additives alone or in combination with other fluorinated additives typically ranges up to 0.5 or 1 wt-% solids (meeting the limitations of claim 11). The perfluoropolyether urethane material is preferably prepared from an isocyanate reactive HFPO- material. The hardcoat composition can be applied as a single or multiple layers to a (e.g. display surface or film) substrate using conventional film application techniques. The thickness of the (i.e. dried and/or cured) hardcoat surface layer is typically at least 0.5 microns, 1 micron, or 2 microns. The thickness of the hardcoat layer is generally no greater than 50, 40, 35, 30, or 25 microns. In some embodiments, the thickness ranges from about 5 microns to 25 microns. Due to its optical clarity, the hardcoat described herein is particularly useful for application to light-transmissive film substrates or optical displays. The light transmissive substrate may comprise or consist of any of a wide variety of non-polymeric materials, such as glass, or various thermoplastic and crosslinked polymeric materials, such as polyethylene terephthalate (PET), (e.g. bisphenol A) polycarbonate, cellulose acetate, poly(methyl methacrylate), and polyolefins such as biaxially oriented polypropylene which are commonly used in various optical devices. (meeting the limitations of claims 18-, 19, and 21). The hardcoat material can be employed on a variety of other articles as well such as for example camera lenses, eyeglass lenses, binocular lenses, mirrors, automobile windows, building windows, train windows, boat windows, aircraft windows, vehicle headlamps and taillights, display cases, eyeglasses, overhead projectors, stereo cabinet doors, stereo covers, watch covers, as well as optical and magneto-optical recording disks, and the like (meeting the limitations of claim 29). With regards to the light transmission, haze, clarity of the hard coat as well as the limitations that the hardcoat film does not crack, craze or delaminate after at least 100,000 dynamic folding cycles, or at least 200,000 dynamic folding cycles or exhibits no visible scratch after at least 500 scratch cycles, or at least 1,000 scratch cycles, the Examiner takes the position that such property limitations are inherent in the hard coat taught by Pokorny et al. given that the composition and the structure of the hard coat as taught by Pokorny et al. and that of the claimed invention are identical. (see Abstract, page 1, lines 6-25, page 2, lines 1-30, page 3, lines 21-30, page 5, lines 3-32, page 6, lines 8-35, page 7, lines 4-14, page 11, lines 3-32, page 12, lines 5-14, page 15, lines 22-29, 34-35, page 16, lines 2-22, and page 17, lines 12-27). All limitations of the claimed invention are taught or are inherent in the above reference.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-7, 10-13, 17-21, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pokorny et al. (WO 2015/108834 A1). 
	Pokorny et al. disclose hardcoat compositions (equivalent to the hardcoat composition of the claimed invention) comprising at least one first (meth)acrylate monomer comprising at least three (meth)acrylate groups and C2 - C4 alkoxy repeat units and at least one second (meth)acrylate monomer comprising at least three (meth)acrylate groups (equivalent to the one or more multifunctional (meth)acrylate monomers of the claimed invention).  The hardcoat composition further comprises inorganic oxide nanoparticles such as silica that comprises a copolymerizable surface treatment and a non-copolymerizable silane surface treatment. 
The concentration of the first(meth)acrylate monomer in the cured hardcoat composition is typically at least 5 wt-% and in some embodiments is at least 10 wt-% solids and generally no greater than 40 wt-%, or 35 wt-%, or 30 wt-%, or 25 wt-% solids. The polymerizable resin of the hardcoat composition comprises at least one second multi- (meth)acrylate monomer. The second (meth)acrylate monomer is a different monomer than the first monomer. The concentration of the total amount of second monomer(s) in the cured hardcoat composition is typically from 5 to 15 wt-% solids. 	The hardcoat composition comprises surface modified inorganic oxide particles that add mechanical strength and durability to the resultant coating. The particles are typically substantially spherical in shape and relatively uniform in size. The particles can have a substantially monodisperse size distribution or a polymodal distribution obtained by blending two or more substantially monodisperse distributions. The inorganic oxide particles are typically non- aggregated (substantially discrete), as aggregation can result in precipitation of the inorganic oxide particles or gelation of the hardcoat. The size of inorganic oxide particles is chosen to avoid significant visible light scattering. The hard coat composition generally comprises a significant amount of surface modified inorganic oxide nanoparticles having an average (e.g. unassociated) primary particle size or associated particle size of at least 30, 40 or 50 nm and no greater than about 200, 175 or 150 nm. The total concentration of inorganic oxide nanoparticles is typically a least 30, 35, or 40 wt-% solids and generally no greater than 90 wt-%, 80 wt-%, or 75 wt-% and in some embodiments no greater than 70 wt-%, or 65 wt-%, or 60 wt-% solids. The hardcoat composition may comprise up to about 10 wt-% solids of smaller nanoparticles. Such inorganic oxide nanoparticles typically having an average (e.g. unassociated) primary particle size or associated particle size of at least 1 nm or 5 nm and no greater than 50, 40, or 30 nm. The inorganic oxide particles can consist essentially of or consist of a single oxide such as silica, or can comprise a combination of oxides, or a core of an oxide of one type (or a core of a material other than a metal oxide) on which is deposited an oxide of another type. Silica is a common inorganic particle utilized in hardcoat compositions. It may be desirable to employ a mixture of inorganic oxide particle types to optimize an optical property, material property, or to lower that total composition cost. The inorganic nanoparticles of the hardcoat are preferably treated with a surface treatment agent. Surface-treating the nano-sized particles can provide a stable dispersion in the polymeric resin. Preferably, the surface-treatment stabilizes the nanoparticles so that the particles will be well dispersed in the polymerizable resin and results in a substantially homogeneous composition. Furthermore, the nanoparticles can be modified over at least a portion of their surface with a surface treatment agent so that the stabilized particle can copolymerize or react with the polymerizable resin during curing. The incorporation of surface modified inorganic particles is amenable to covalent bonding of the particles to the free-radically polymerizable organic components, thereby providing a tougher and more homogeneous polymer/particle network. In general, a surface treatment agent has a first end that will attach to the particle surface (covalently, ionically or through strong physisorption) and a second end that imparts compatibility of the particle with the resin and/or reacts with resin during curing. Examples of surface treatment agents include alcohols, amines, carboxylic acids, sulfonic acids, phosphonic acids, silanes and titanates. The preferred type of treatment agent is determined, in part, by the chemical nature of the metal oxide surface. Silanes are preferred for silica and other for siliceous fillers. Silanes and carboxylic acids are preferred for metal oxides such as zirconia. The surface modification can be done either subsequent to mixing with the monomers or after mixing. It is preferred in the case of silanes to react the silanes with the particle or nanoparticle surface before incorporation into the resin. The required amount of surface modifier is dependent upon several factors such as particle size, particle type, modifier molecular wt, and modifier type. In general, it is preferred that approximately a monolayer of modifier is attached to the surface of the particle. The silane surface treatments comprise one or more alkoxy silane groups when added to the inorganic oxide (e.g. silica) dispersions. The alkoxy silane group(s) hydrolyze with water (present in the nanoparticle dispersion) to form Si-OH, (hydroxy groups). These SiOH groups then react with SiOH groups on the nano-silica surface to form silane surface treated nano-silica. In some embodiments, the inorganic oxide (e.g. silica) nanoparticles are separately surface modified with a (e.g. copolymerizable or non-polymerizable) silane surface treatment and the hardcoat comprises a mixture of both types of surface modified inorganic oxide (e.g. silica) nanoparticles. In other embodiments, the inorganic oxide (e.g. silica) nanoparticles are concurrently surface modified with both a copolymerizable and a non-polymerizable silane surface treatment. The inorganic oxide (e.g. silica) nanoparticles comprise at least one copolymerizable silane surface treatment. The copolymerizable silane surface treatment comprises a free-radically polymerizable group, such as a meth(acryl) or vinyl. The free-radically polymerizable group copolymerizes with the free-radically polymerizable (e.g. (meth)acrylate) monomers of the hardcoat composition. Suitable (meth)acryl organosilanes include for example (meth)acryloy alkoxy silanes such as 3-(methacryloyloxy)propyltrimethoxysilane, 3-acryloylxypropyltrimethoxysilane, 3-(methacryloyloxy)propylmethyldimethoxysilane, 3-(acryloyloxypropyl)methyl dimethoxysilane, 3 -(methacryloyloxy)propyldimethylmethoxysilane, and 3 -(acryloyloxypropyl) dimethylmethoxysilane. In some embodiments, the (meth)acryl organosilanes can be favored over the acryl silanes. Suitable vinyl silanes include vinyldimethylethoxysilane, vinylmethyldiacetoxysilane, vinylmethyldiethoxysilane, vinyltriacetoxysilane, vinyltriethoxysilane, vinyltriisopropoxysilane, vinyltrimethoxysilane, vinyltriphenoxysilane, vinyltri-t-butoxysilane, vinyltris-isobutoxysilane, vinyltriisopropenoxysilane, vinyltris(2- methoxyethoxy)silane. The inorganic oxide (e.g. silica) nanoparticles further comprise at least one non- copolymerizable (e.g. silane) surface treatment, i.e. a surface treatment lacking a free-radically polymerizable group.
In favored embodiments, the non-copolymerizable surface treatment is a silane surface treatment compound and examples include phenyltrimethoxysilane and 3-(methacryloxy)propyl trimethoxysilane. The inorganic nanoparticle may optionally further comprise various other surface treatments, as known in the art, such as a copolymerizable surface treatment comprising at least one non-volatile monocarboxylic acid having more than six carbon atom or a non-reactive surface treatment comprising a (e.g. polyether) water soluble tail. The total amount of surface treatment compound can vary depending on the concentration of surface modified inorganic oxide (e.g. silica) nanoparticles added to the hardcoat composition and the particle size of the inorganic oxide (e.g. silica) nanoparticles. Typically however, the hardcoat comprises at least 0.50, 0.60, 0.70, 0.80, or 0.90 wt-% solids of copolymerizable surface treatment and no greater than 10 wt-% solids copolymerizable surface treatment. The properties of the dried and cured hardcoat are dependent at least in part on the thickness of the hardcoat and the substrate the hardcoat is disposed upon and examples include a dried and cured hardcoat having a thickness of 14 microns disposed on polyester film having a thickness of 5 mils (0.13 mm). The hardcoat composition may optionally comprise various additives. For example, silicone or fluorinated additive may be added to lower the surface energy of the hardcoat. In one embodiment, the hardcoat coating composition further comprises at least 0.005 and preferably at least 0.01 wt-% solids of one or more perfluoropolyether urethane additives, such as described in US 7, 178,264. The total amount of perfluoropolyether urethane additives alone or in combination with other fluorinated additives typically ranges up to 0.5 or 1 wt-% solids (meeting the limitations of claim 11). The perfluoropolyether urethane material is preferably prepared from an isocyanate reactive HFPO- material. The hardcoat composition can be applied as a single or multiple layers to a (e.g. display surface or film) substrate using conventional film application techniques. The thickness of the (i.e. dried and/or cured) hardcoat surface layer is typically at least 0.5 microns, 1 micron, or 2 microns. The thickness of the hardcoat layer is generally no greater than 50, 40, 35, 30, or 25 microns. In some embodiments, the thickness ranges from about 5 microns to 25 microns. Due to its optical clarity, the hardcoat described herein is particularly useful for application to light-transmissive film substrates or optical displays. The light transmissive substrate may comprise or consist of any of a wide variety of non-polymeric materials, such as glass, or various thermoplastic and crosslinked polymeric materials, such as polyethylene terephthalate (PET), (e.g. bisphenol A) polycarbonate, cellulose acetate, poly(methyl methacrylate), and polyolefins such as biaxially oriented polypropylene which are commonly used in various optical devices. (meeting the limitations of claims 18-, 19, and 21). The hardcoat material can be employed on a variety of other articles as well such as for example camera lenses, eyeglass lenses, binocular lenses, mirrors, automobile windows, building windows, train windows, boat windows, aircraft windows, vehicle headlamps and taillights, display cases, eyeglasses, overhead projectors, stereo cabinet doors, stereo covers, watch covers, as well as optical and magneto-optical recording disks, and the like (meeting the limitations of claim 29). With regards to the light transmission, haze, clarity of the hard coat as well as the limitations that the hardcoat film does not crack, craze or delaminate after at least 100,000 dynamic folding cycles, or at least 200,000 dynamic folding cycles or exhibits no visible scratch after at least 500 scratch cycles, or at least 1,000 scratch cycles, the Examiner takes the position that such property limitations are inherent in the hard coat taught by Pokorny et al. given that the composition and the structure of the hard coat as taught by Pokorny et al. and that of the claimed invention are identical. (see Abstract, page 1, lines 6-25, page 2, lines 1-30, page 3, lines 21-30, page 5, lines 3-32, page 6, lines 8-35, page 7, lines 4-14, page 11, lines 3-32, page 12, lines 5-14, page 15, lines 22-29, 34-35, page 16, lines 2-22, and page 17, lines 12-27). With regards to the limitation that the nanoparticle mixture comprises 1% to 15% of a first population of reactive nanoparticles, the first population of reactive nanoparticles have an average particle diameter in a range from 5 nm to 60 nm; and 99% to 85% of a second population of non-reactive nanoparticles, the second population of non-reactive nanoparticles have an average particle diameter in a range from 5 nm to 60 nm and that the particles each have a surface treatment, the first population of reactive nanoparticles have an average particle diameter that is substantially equal to the second population of non-reactive nanoparticles average particle diameter, the concentration of the nanoparticle mixture is present in the hardcoat composition, it would have been obvious to one having ordinary skill in the art to optimize the concentration of each type of nanoparticle, the diameter of each type of nanoparticle, and the total concentration of the nanoparticle mixture given that Pokorny et al. specifically states that the surface modified inorganic oxide particles that add mechanical strength and durability to the resultant coating, the particles can have a substantially monodisperse size distribution or a polymodal distribution obtained by blending two or more substantially monodisperse distributions, the size of inorganic oxide particles is chosen to avoid significant visible light scattering. It may be desirable to employ a mixture of inorganic oxide particle types to optimize an optical property, material property, or to lower that total composition cost, the surface-treatment stabilizes the nanoparticles so that the particles will be well dispersed in the polymerizable resin and results in a substantially homogeneous composition, the incorporation of surface modified inorganic particles is amenable to covalent bonding of the particles to the free-radically polymerizable organic components, thereby providing a tougher and more homogeneous polymer/particle network, and the required amount of surface modifier is dependent upon several factors such as particle size, particle type, modifier molecular wt, and modifier type and Pokorny et al. has thus established that each is a result-effective variable. 
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-7, 10-13, 17-21, 25-27, and 29  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787